Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-20-00346-CV

                       IN THE INTEREST OF J.V.O. and J.R.O. III, Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-02697
                            Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 25, 2021

DISMISSED IN PART; AFFIRMED

           This appeal primarily concerns whether the 166th Judicial District Court of Bexar County

had subject matter jurisdiction when it entered a divorce decree and, subsequently, a judgment and

contempt order finding Joe Ramiro Ortega (“Father”) in arrears on his child and medical support

obligations. Father and Joslyn Victoria Ortega (“Mother”) were married in 2000 and have two

children together, J.V.O. and J.R.O. III. In 2012, the 57th Judicial District Court of Bexar County

issued an order in a suit affecting the parent-child relationship (“SAPCR”). In 2018, the 166th

Judicial District Court of Bexar County entered a final divorce decree, which established Father’s

current child and medical support obligations to his children.

           Father appeals from a 2020 judgment issued by the 166th District Court finding him in

arrears on his child and medical support obligations. The trial court also found Father in civil
                                                                                    04-20-00346-CV


contempt for violations of his support obligations and ordered him confined in jail for 180 days,

with commitment suspended on the condition that he pay periodically to satisfy the judgment. In

his first issue, Father contends the 166th District Court’s judgment and order are void because the

court lacks subject matter jurisdiction over matters concerning the children. Father contends that

jurisdiction lies with the 57th District Court. We dismiss Father’s appeal as it relates to the

contempt order because it is not reviewable by direct appeal. We affirm the judgment.

       Father also appeals from the 2018 divorce decree. In his second issue, Father challenges

the decree on the ground that Mother did not properly plead a material and substantial change in

circumstances to justify a modification of Father’s support obligations. We dismiss Father’s

appeal as it relates to the divorce decree because Father did not timely appeal from the decree.

                                          BACKGROUND

       In 2012, the 57th District Court issued an order in the SAPCR, pursuant to an agreement

reached by Mother and Father concerning the children. The SAPCR order does not impose a child

support obligation on Father. In 2015, Mother filed a petition for divorce, which was assigned to

the 166th District Court. The petition requests that that Father be ordered to pay child support,

and it references the 2012 SAPCR order.

       Two days after Mother filed her petition for divorce, she filed a “Motion to Consolidate,”

requesting that the SAPCR be consolidated with the divorce proceedings. Mother’s motion lists

the captions for both cases, and she filed her motion in the 166th District Court. Six days later,

the Honorable Renee Yanta, presiding judge of the 150th Judicial District Court of Bexar County,

signed an “Order on Motion to Consolidate.” The order lists both captions and was filed under

both the cause number originally assigned to the SAPCR and the cause number for the divorce

proceedings. The order states: “On February 25, 2015 the Court considered the Motion to

Consolidate of Vicky Segovia Ortega and ORDERS that the above lawsuits be consolidated under


                                               -2-
                                                                                     04-20-00346-CV


[the cause number for the divorce proceedings].” Judge Yanta signed the order as “Judge

Presiding.” All subsequent proceedings and filings occurred in the 166th District Court.

       Later in 2015, the 166th District Court entered agreed temporary orders, requiring Father

to pay child support. In 2018, the 166th District Court entered a final divorce decree, which

established Father’s child and medical support obligations. In 2019, Mother filed a motion to

enforce the support obligations. Father answered, asserting, for the first time, that the 166th

District Court lacks jurisdiction over matters relating to the children. In 2020, the 166th District

Court entered the judgment and order from which Father appeals. The trial court found that Father

was in arrears on his child and medical support obligations and rendered judgment against Father

and in favor of Mother on the arrearage amounts. The trial court also found Father in contempt

for his failure to comply with his previously ordered support obligations and ordered Father

confined, with commitment suspended on the condition that he repay his arrearages on a set

schedule.

       Father appeals from the 2020 arrearages judgment and contempt order and from the 2018

divorce decree. We consider first the judgment and contempt order.

 APPEAL FROM ORDER HOLDING FATHER IN CONTEMPT AND JUDGMENT FOR ARREARAGES

       We have no jurisdiction to review a contempt order on direct appeal; consequently, we

dismiss Father’s appeal from the trial court’s order finding him in contempt and ordering him

confined, with commitment suspended.

       “A contempt order is not reviewable by appeal.” In re E.H.G., 04-08-00579-CV, 2009 WL

1406246, at *5 (Tex. App.—San Antonio May 20, 2009, no pet.) (mem. op.) (citing Norman v.

Norman, 692 S.W.2d 655, 655 (Tex. 1985)). “This is so even when the contempt order is being

appealed along with a judgment that is appealable.” In re Gonzalez, 993 S.W.2d 147, 157 (Tex.

App.—San Antonio 1999, no pet.). A contempt order is reviewable by a writ of habeas corpus, if


                                                -3-
                                                                                      04-20-00346-CV


the contemnor is confined, or by a petition for writ of mandamus, if no confinement is involved.

See Cline v. Cline, 557 S.W.3d 810, 812 (Tex. App.—Houston [1st Dist.] 2018, no pet.); In re

E.H.G., 2009 WL 1406246, at *5. “If a motion to enforce includes a request for both a contempt

finding and a money judgment for child support arrearage, an appellate court has jurisdiction to

address the arrearage judgment because it is unrelated to the contempt order.” In re E.H.G., 2009

WL 1406246, at *5. Accordingly, we must dismiss the appeal as to the contempt order, and we

consider only the judgment as to the arrearages. See id.; Cline, 557 S.W.3d at 812 (dismissing

portion of appeal related to contempt order and affirming judgment for child and medical support

arrearages).

        Father also contends the 166th District Court lacks subject matter jurisdiction over

proceedings related to the children. Therefore, according to Father, the divorce decree and

enforcement judgment are void because they were rendered by the 166th District Court without

jurisdiction.

        “Subject matter jurisdiction is essential to a court’s power to decide a case.” City of

Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (per curiam) (citation omitted). “A judgment

is void if rendered by a court without subject matter jurisdiction.” In re United Servs. Auto. Ass’n,

307 S.W.3d 299, 309 (Tex. 2010) (orig. proceeding). Whether a trial court has subject matter

jurisdiction is a question of law that we review de novo. Hearts Bluff Game Ranch, Inc. v. State,

381 S.W.3d 468, 476 (Tex. 2012).

        It is undisputed that the 57th District Court acquired “continuing, exclusive jurisdiction

over matters” related to the children when it rendered the SAPCR order in 2012. See TEX. FAM.

CODE ANN. § 155.001(a) (“Except as otherwise provided by this section, a court acquires

continuing, exclusive jurisdiction over the matters provided for by this title in connection with a

child on the rendition of a final order.”). In 2015, Mother filed a divorce petition, and it was


                                                -4-
                                                                                         04-20-00346-CV


assigned to the 166th District Court. Mother then filed a “Motion to Consolidate” the SAPCR

with the divorce proceedings.

        These procedural circumstances implicate Section 155.201(a) of the Family Code, which

is a mandatory transfer provision. Section 155.201(a) provides:

        On the filing of a motion showing that a suit for dissolution of the marriage of the
        child’s parents has been filed in another court and requesting a transfer to that court,
        the court having continuing, exclusive jurisdiction of a suit affecting the parent-
        child relationship shall, within the time required by Section 155.204, transfer the
        proceedings to the court in which the dissolution of the marriage is pending.

Id. § 155.201(a). Likewise, Section 6.407 provides:

        (a) If a suit affecting the parent-child relationship is pending at the time the suit for
        dissolution of a marriage is filed, the suit affecting the parent-child relationship
        shall be transferred as provided by Section 103.002 to the court in which the suit
        for dissolution is filed.

        (b) If the parties are parents of a child, as defined by Section 101.003, and the child
        is under the continuing jurisdiction of another court under Chapter 155, either party
        to the suit for dissolution of a marriage may move that court for transfer of the suit
        affecting the parent-child relationship to the court having jurisdiction of the suit for
        dissolution. The court with continuing jurisdiction shall transfer the proceeding as
        provided by Chapter 155. On the transfer of the proceedings, the court with
        jurisdiction of the suit for dissolution of a marriage shall consolidate the two causes
        of action.

Id. § 6.407. “The duty to transfer the SAPCR is considered a mandatory ministerial act upon a

‘showing that a suit for dissolution of the marriage of the child’s parents has been filed in another

court.’” In re M.A.S., 246 S.W.3d 182, 184 (Tex. App.—San Antonio 2007, no pet.) (quoting prior

version of TEX. FAM. CODE ANN. § 155.201(a)).

        Father contends that the SAPCR, filed in the 57th District Court, was not transferred to the

166th District Court, in which the divorce petition was filed, because Mother filed a “Motion to

Consolidate” in the 166th District Court, and not a motion to transfer in the 57th District Court.

Father also argues that the SAPCR was not transferred because the 57th District Court never signed

a transfer order.


                                                  -5-
                                                                                      04-20-00346-CV


       We disagree that Mother’s request for a “consolidation” prohibited a transfer. While

submitted as a “Motion to Consolidate,” Mother’s request sought a transfer and consolidation.

Consolidation applies when two or more cases are pending before a single court. See TEX. R. CIV.

P. 174(a); see also TEX. FAM. CODE ANN. § 6.407(b). Transfer involves moving a case from one

court to another. See TEX. FAM. CODE ANN. §§ 6.407(a), 155.201(a); see also TEX. R. CIV. P. 86–

89 (concerning motions to transfer venue). Mother’s motion and the order on the motion make

clear, by their dual captions, that the SAPCR and divorce proceedings were pending before

different courts: the SAPCR was in the 57th District Court and the divorce proceedings were in

the 166th District Court. To consolidate the actions would require the cases first to be brought

within a single court. See TEX. R. CIV. P. 174(a) (Allowing consolidation “[w]hen actions

involving a common question of law or fact are pending before the court”); see also TEX. FAM.

CODE ANN. § 6.407(b) (“On the transfer of the proceedings, the court with jurisdiction of the suit

for dissolution of a marriage shall consolidate the two causes of action.”). Transfer was a necessary

condition precedent to consolidation, and the request to consolidate implied a request to transfer.

“[W]hile the ‘consolidation’ may more appropriately have been termed a ‘transfer’ we believe it

accomplished the same purpose.” In re Aguilera, 37 S.W.3d 43, 50 (Tex. App.—El Paso 2000,

no pet.) (holding that recitation in a divorce decree concerning the existence of a prior SAPCR

order as well as the consolidation of the SAPCR with the divorce proceedings indicated the trial

court was aware of the necessity for a mandatory transfer and effected a transfer, pursuant to

Section 155.201(a), although the decree stated the cases had been “consolidated”).

       It also is of no consequence that Mother filed her motion in the 166th District Court, rather

than the 57th District Court. Section 155.201(a) specifies only that the transfer process begin “[o]n

the filing of a motion.” TEX. FAM. CODE ANN. § 155.201(a). The statute does not specify that the

filing must occur in the SAPCR court. In contrast, Family Code section 155.201(b) describes a


                                                -6-
                                                                                       04-20-00346-CV


transfer process that begins when “a motion to enforce an order is filed in the court having

continuing, exclusive jurisdiction of a suit[.]” Id. § 155.201(b). “It is a rule of statutory

construction that every word of a statute must be presumed to have been used for a purpose.

Likewise, . . . every word excluded from a statute must also be presumed to have been excluded

for a purpose.” City of Richardson v. Oncor Elec. Delivery Co. LLC, 539 S.W.3d 252, 260 (Tex.

2018) (citation omitted). “[W]hen the Legislature employs a term in one section of a statute and

excludes it in another section, the term should not be implied where excluded.” Id. at 261 (citation

omitted). Because subsection (a) excludes language specifying the court in which a motion to

transfer must be filed, while subsection (b) specifies the court, we must presume the Legislature

did not impose a requirement that a motion, pursuant to 155.201(a), must be filed in the SAPCR

court. See TEX. FAM. CODE ANN. § 155.201(a), (b); cf. Aguilera, 37 S.W.3d at 49–50 (“While in

most instances, the transfer order originates with the transferring court, it apparently is not unusual

in Bexar County for the receiving court to sign the order.” (citing In re Garza, 981 S.W.2d 438,

439 (Tex. App.—San Antonio 1998, orig. proceeding))).

       The SAPCR court must, nevertheless, transfer the suit to the court hearing the divorce

proceedings. See TEX. FAM. CODE ANN. § 155.201(a) (“[T]he court having continuing, exclusive

jurisdiction of a [SAPCR] shall . . . transfer the proceedings to the court in which the dissolution

of the marriage is pending.”).       Here, by virtue of exchange-of-benches provisions in the

constitution, statutes, and local rules, it is clear that Judge Yanta was acting on behalf of the

SAPCR court when she signed the “Order on Motion to Consolidate.” The Texas Constitution

provides: “[T]he District Judges may exchange districts, or hold courts for each other when they

may deem it expedient, and shall do so when required by law.” TEX. CONST. art. V, § 11. The

Government Code “sets forth liberal provisions for exchanging benches and transferring cases.”

Garza, 981 S.W.2d at 441 (citing TEX. GOV’T CODE ANN. §§ 24.139(c), 74.097(a)). Rule 330 of


                                                 -7-
                                                                                       04-20-00346-CV


the Texas Rules of Civil Procedure implements these constitutional and statutory provisions. See

TEX. R. CIV. P. 330(e)–(h). “These provisions also form the basis of the Bexar County local rules

that provide for a centralized, rotating docket system for non-jury civil matters.” Garza, 981

S.W.2d at 441; see BEXAR COUNTY (TEX.) DIST. CT. LOC. R. 3.1–3.11.

       Judge Yanta signed the order transferring the SAPCR as the “Judge Presiding.” Under the

Bexar County local rules, a rotating “Presiding Judge” administers a non-jury docket, and each

week, other judges are assigned to assist the Presiding Judge with the non-jury docket. See id. R.

3.2. Under this system, the “Presiding Judge” “is authorized to assign matters to other judges for

disposition, not to other courts.” Garza, 981 S.W.2d at 441 (holding judge assigned to hear a

matter for a SAPCR in the 131st District Court did not cause a transfer of the SAPCR into the

225th District Court, where the judge assigned to the matter happened to be the presiding judge).

Here, exclusive jurisdiction had been established in the 57th District Court. “Once exclusive

jurisdiction has been established in a particular court, the record should be clear, in the absence of

competent evidence to the contrary, that any district judge in the county acting in that case is doing

so for that court.” Id.

       Judge Yanta acted in the SAPCR by transferring and then consolidating the suit with the

divorce proceedings. Her order contains captions for both the SAPCR and divorce proceedings,

and it was filed under both cause numbers. Pursuant to exchange-of-benches provisions applicable

in Bexar County, Judge Yanta acted and signed the order for transfer and consolidation on behalf

of both the 57th District Court and the 166th District Court. See id. at 442 (“The operation of these

rules, in combination with evidence in the record identifying the court of exclusive jurisdiction,

shows that any district judge assigned by the Presiding Judge to hear non-jury matters in SAPCR

cases is actually acting for the court of exclusive jurisdiction[.]”); Aguilera, 37 S.W.3d at 52

(holding Bexar County district judge acted on behalf of the 73rd and 150th District Courts when


                                                 -8-
                                                                                      04-20-00346-CV


she was designated as the judge assigned by the centralized, rotating docket to determine motions

for enforcement of child support obligations filed in cases before those courts). Therefore, the

SAPCR was effectively transferred to the 166th District Court by the order. See TEX. FAM. CODE

ANN. § 155.201(a).

       We overrule Father’s first issue and hold the 166th District Court had jurisdiction over

matters related to the children when it issued its arrearages judgment.

                                APPEAL FROM DIVORCE DECREE

       We dismiss as untimely Father’s appeal as it relates to his second issue, which challenges

the divorce decree. Father argues that Mother failed to plead a material and substantial change in

circumstances to justify the modification in the divorce decree of Father’s child support

obligations. The trial court rendered its divorce decree on May 22, 2018, and the decree recites:

“[Father] . . . failed to appear and defaulted.” Father filed his notice of appeal on July 1, 2020.

Father’s appeal, even if construed as a restricted appeal, is untimely. See TEX. R. APP. P. 26.1(c)

(requiring notice of appeal in a restricted appeal be filed within six months after judgment is

signed); see also id. R. 26.1(a) (requiring notice of appeal (when not a restricted or accelerated

appeal) be filed within 30 days after judgment is signed, except notice must be filed within 90 days

after judgment is signed if a party files a motion for new trial, a motion to modify the judgment, a

motion to reinstate, or a request for findings of fact and conclusion of law).

                                           CONCLUSION

       We dismiss Father’s appeal from the divorce decree and from the trial court’s contempt

order. We affirm the trial court’s arrearages judgment.

                                                  Rebeca C. Martinez, Chief Justice




                                                -9-